[hum-20181231x10kxex10aa001.jpg]
Exhibit 10(aa) HUMANA INC. CHANGE IN CONTROL POLICY This Humana Inc. Change in
Control Policy (this “Policy”) has been adopted by the Organization &
Compensation Committee (the “Committee”) of the Board of Directors of the
Company to avoid the departure of and provide protection to Executives in the
event of a Change in Control in order that they may act in the best interest of
all shareholders and to reinforce and encourage their continued attention and
dedication to their duties without the distraction and concern for the
uncertainty that would result from the effects a Change in Control would have on
their personal situations. This Policy shall be effective as of the Effective
Date as provided herein, and shall apply to all Executives (as defined herein).
Definitions. For purposes of this Policy, the following terms shall have the
following meaning: “Annual Base Salary” shall mean an Executive’s stated annual
compensation without regard to any bonus, perquisite or other benefits. “Board”
means the Board of Directors of the Company. “Cause” shall mean a termination by
reason of the conviction of Executive, by a court of competent jurisdiction and
following the exhaustion of all possible appeals, of a criminal act involving
the Company or its assets. “CEO” shall mean the Company’s President and Chief
Executive Officer. “CEO Direct Reports” shall mean Executive Officers of the
Company who are direct reports to the Company’s President and Chief Executive
Officer. “Change in Control” shall have the meaning set forth in Exhibit A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” means Humana Inc., a Delaware corporation, and any successor thereto.
“Compensation Committee” means the Organization and Compensation Committee of
the Board. “Date of Termination” shall mean the date specified in the Notice of
Termination, not to exceed thirty (30) days from the date such Notice of
Termination is given, or as otherwise agreed to by Executive and the Company.



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa002.jpg]
“Executive” shall mean all eligible employees, which includes the CEO Direct
Reports, other Executive Officers, and such other individuals as identified by
the Compensation Committee who do not have separate agreements or arrangements
that provide for payments and/or benefits upon a Change in Control (other than
equity related agreements or arrangements). “Executive Officer” shall include
those executive officers designated by the Board under Rule 16a-1(f) under the
Securities Exchange Act of 1934, as amended. “Good Reason” shall mean the
occurrence after a Change in Control of any of the following events without
Executive’s express written consent: (i) Any material reduction in Executive’s
title, authority or responsibilities, including reporting responsibilities; (ii)
A reduction by the Company in Executive’s Annual Base Salary as in effect on the
date of the Change in Control or as the same may be increased from time to time;
(iii) The relocation of Executive’s office at which Executive is to perform his
or her duties to a location more than thirty (30) miles from the location at
which Executive performed his or her duties prior to the Change in Control; (iv)
The failure by the Company to continue in effect any incentive, bonus or other
compensation plan in which Executive participates, unless the Company
substitutes a substantially equivalent benefit; (v) The failure by the Company
to continue in effect any Executive benefit plan (including any medical,
hospitalization, life insurance, dental or disability benefit plan in which
Executive participated) or any material fringe benefit or perquisite enjoyed by
Executive at the time of the Change in Control, unless the Company substitutes
benefits which, in the aggregate, are equivalent; or (vi) The failure of the
Company to obtain a satisfactory agreement from any successor or assign of the
Company to assume and agree to perform this Policy. A termination of employment
by the Executive for Good Reason shall only be effectuated after giving the
Company written notice of the termination, setting forth the conduct of the
Company that constitutes Good Reason, within 30 days of the first date on which
the Executive has knowledge of such conduct. The Executive shall further provide
the Company with at least 30 days following the date on which such written
notice is provided to cure such conduct. If the Company fails to cure such
conduct, a termination of employment by the Executive for Good Reason shall be
effective on the day following the expiration of such 30-day cure period.
“Effective Date” means March 1, 2019, which is the date that this Policy is
effective. 2



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa003.jpg]
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time. “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Policy which is relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. Any purported termination by the
Company or by Executive hereunder shall not be effective until communicated by
written Notice of Termination to the other party. “Payments” means any payment
or distribution of any type to Executive or for Executive’s benefit by the
Company, any affiliate of the Company, any Person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder), or any affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of this Policy or
otherwise. “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Qualifying Termination” means (i) by the Company other than for Cause, or by
Executive for Good Reason within twenty-four (24) months following a Change in
Control and during the term of this Policy, or (ii) by the Company other than
for Cause at any time prior to the date of a Change in Control and such
termination occurred after the Company entered into a definitive agreement, the
consummation of which would constitute a Change in Control. “Section 409A” shall
mean Section 409A of the Code. “Separation from Service” means a termination of
the employment relationship of Executive with the Company or an affiliate within
the meaning of Section 409A and Treasury Regulation section 1.409A-1(h) or any
successor thereto. “Severance Multiple” means (i) for the CEO, two and a half
(2.5) times, (ii) for CEO Direct Reports, two (2) times, and (iii) for other
Executives, no greater than one and a half (1.5) times. “Severance Period” means
(i) for the CEO, thirty (30) months, (ii) for CEO Direct Reports, twenty-four
(24) months, and (iii) for other Executives, no greater than eighteen (18)
months or such other period as the Committee shall determine. “Severance Rate”
means an amount equal to the sum of (A) Executive’s Annual Base Salary at the
greater of the rate in effect at the time the Change in Control occurred, if
applicable, or when the Notice of Termination was given plus (B) the target
annual bonus or incentive compensation which could have been earned by Executive
(including, but not limited to, any target sales incentive compensation, to the
extent applicable) calculated as if all relevant goals had been met during the
then-current fiscal year of the Company pursuant to the terms of the incentive
compensation plan in which Executive participates. With respect to clause (B),
If there 3



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa004.jpg]
is no incentive compensation plan in effect at the time the Notice of
Termination is given, then for purposes of clause (B) hereof it shall be assumed
that the amount of incentive compensation to be paid to Executive shall be the
target amount under any incentive compensation plan in which Executive
participated at the date of the Change in Control, if applicable, or the most
recent plan participated in, whichever would be greater. Benefits. (a) In the
event of a Qualifying Termination, subject to Sections 3(d), 4 and 5 hereof, the
Company shall pay to Executive in a lump sum within fifteen (15) business days
after the Date of Termination: (i) Executive’s base salary earned but not yet
paid through the Date of Termination at the greater of the rate in effect at the
time the Change in Control occurred, if applicable, or when the Notice of
Termination was given, plus any bonuses or incentive compensation which,
pursuant to the terms of any compensation or benefit plan, have been earned and
are payable as of the Date of Termination, but have not actually been paid by
the Date of Termination. For purposes of this Policy, bonuses and incentive
compensation shall be considered payable if all conditions for earning them have
been met and any requirement that Executive be actively employed as of the date
of payment shall be disregarded; (ii) A lump sum in an amount equal to (x) the
applicable Severance Multiple for such Executive multiplied by (y) the Severance
Rate. (b) In addition, in the event of a Qualifying Termination the Company
shall, for the period stated below, maintain in full force and effect for the
benefit of Executive and Executive’s dependents and beneficiaries, at the
Company’s expense, all life insurance, health insurance, dental insurance,
accidental death and dismemberment insurance and disability insurance under
plans and programs in which Executive and/or Executive’s dependents and
beneficiaries participated immediately prior to the Consummation of the Change
in Control, provided that continued participation is possible under the general
terms and provisions of such plans and programs (the “Extended Benefits”). The
Extended Benefits shall be continued until the earlier of (A) the end of the
applicable Severance Period for such Executive, and (B) the effective date of
Executive’s coverage under equivalent benefits from a new employer (provided
that no such equivalent benefits shall be considered effective unless and until
all pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed). If participation in any such plan or program
is barred, the Company shall arrange at its own expense to provide Executive
with benefits substantially similar to those which Executive would have been
entitled to receive under such plans and programs. At the end of the period of
coverage, Executive shall have the right to have assigned to him or her, at no
cost and with no apportionment of prepaid premiums, any assignable insurance
policy relating specifically to him or her. At the conclusion of the coverage
provided under this Section 3(b), Executive shall be entitled to the
continuation for a period of 18 months of the health and dental insurance then
being provided to him or her at a cost to him or her equal to the amount then
being charged to employees of the Company for such coverage provided pursuant to
the Consolidated Omnibus Budget Reconciliation Act (COBRA). The coverage
provided pursuant to this Subsection shall be in satisfaction of the Company’s 4



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa005.jpg]
obligation to provide coverage under COBRA. The Company will use all
commercially reasonable efforts to provide for the continuation of benefits in a
manner that (A) does not subject the benefits to Section 409A and (B) does not
cause the benefits to be included in the taxable income of Executive. (c) In
addition, upon a Qualifying Termination of employment, the Company will (i)
provide an Executive who is the CEO or a CEO Direct Report with financial
planning services during the one year period immediately following the Date of
Termination on the same terms as the financial planning services were provided
to such Executive immediately prior to the Change in Control and (ii) provide
eligible individuals with outplacement services through an outplacement firm of
the Company’s choosing at a level of services to be determined by the Company,
with such services to extend until the earlier of (A) twelve months following
the Date of Termination for the CEO or CEO Direct Reports, or six months
following the Date of Termination for other Executives, or (B) the date
Executive secures full time employment. (d) Benefits under this Policy shall not
be duplicative of, and shall be offset by, the same type of benefit payable
under an agreement between the Company and Executive or another plan, program or
arrangement of the Company covering Executive. To the extent that benefits under
this Policy are the same type of benefit payable under such agreement or plan,
program or arrangement which is subject to, and not exempt from, the
requirements of Section 409A, then the benefits payable under this Policy shall
be payable at the same time and in the same form as the benefits payable under
such agreement or plan, program or arrangement, but only to the extent that such
other benefits are subject to and not exempt from Section 409A. 280G
Considerations. Notwithstanding anything to the contrary contained in this
Policy, (a) to the extent that any Payments constitute “parachute payments”
(within the meaning of Section 280G of the Code), and if (b) such aggregate
Payments would, if reduced by all federal, state and local taxes applicable
thereto (including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”)), be less than the amount that Executive would receive, after all
taxes, if Executive received aggregate Payments equal (as valued under Section
280G of the Code) to only three times Executive’s “base amount” (within the
meaning of Section 280G of the Code), less $1.00, then (c) such Payments will be
reduced (but not below zero) if and to the extent necessary so that no Payments
to be made or benefit to be provided to Executive will be subject to the Excise
Tax. All determinations required to be made pursuant to this letter agreement
will be made by a nationally recognized accounting firm selected by the Company
(the “Accounting Firm”), which will provide detailed supporting calculations
(which will include specific information about each Payment (including the
amount of each Payment)). For purposes of making the calculations required by
this Section 4, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. Executive and the Company will furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make a determination under this letter agreement. The Company will bear all
costs and make all payments for the Accounting Firm’s services relating to any
calculations contemplated by this Section 4 and any such determination by the
Accounting Firm will be binding upon Executive and the Company. If a
determination is made to reduce the Payments, the Company will reduce or
eliminate the Payments (i) by first reducing or eliminating the portion of the
Payments relating to the provision of outplacement services, (ii) 5



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa006.jpg]
then by reducing or eliminating cash payments (other than cash payments that are
subject to clause (iv) hereof), (iii) then by reducing or eliminating the
portion of the Payments which are not payable in cash and are attributable to
equity awards (other than that portion of such Payments that are subject to
clause (iv) hereof), and (iv) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the latest in time. It is
possible that, after the determinations and selections pursuant to this letter
agreement are made, Executive will receive Payments that are, in the aggregate,
either more or less than the amount that should have been provided (hereafter
referred to as an “Excess Payment” or “Underpayment,” respectively). If it is
established, pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved, that an
Excess Payment has been made, then Executive will promptly pay an amount equal
to the Excess Payment to the Company. In the event that it is determined (i) by
a final determination of a court or (ii) by the Accounting Firm upon request by
either Executive or the Company, that an Underpayment has occurred, the Company
will promptly pay an amount equal to the Underpayment to Executive. Restrictive
Covenants. In consideration of Executive’s employment by the Company and the
rights and benefits of Executive provided by this Policy, Executive will enter
into agreements that contain certain covenants regarding non-competition,
non-solicitation, non- disparagement and specific enforcement with the
restricted period for the non-competition and non-solicitation covenants to be
the applicable Severance Period for such Executive, commencing upon the Date of
Termination, with such covenants to be substantially in the form attached as
Exhibit B hereto. Administration. The Compensation Committee is responsible for
the administration of this Policy and shall have all powers and duties necessary
to fulfill its responsibilities. The Compensation Committee shall determine any
and all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made. The Compensation Committee shall have full power and
discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy. The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned. The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy. Section 409A (a) Compliance. To the extent applicable,
it is intended that this Policy comply with the provisions of Section 409A, so
as to prevent inclusion in gross income of any amounts payable or benefits
provided hereunder in a taxable year that is prior to the taxable year or years
in which such amounts or benefits would otherwise actually be distributed,
provided or 6



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa007.jpg]
otherwise made available to Executive. This Policy shall be construed,
administered, and governed in a manner consistent with this intent. If and to
the extent that any payment or benefit under this Policy is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A and is payable to Executive by reason of Executive’s termination of
employment, then such payment or benefit shall be made or provided to Executive
only upon a Separation from Service as defined for purposes of Section 409A.
Each severance payment under this Policy will be considered a “separate payment”
and not one of a series of payments for purposes of Section 409A. To the extent
that any benefits to be provided to Executive pursuant to this Policy are
considered nonqualified deferred compensation and are reimbursements subject to
Treasury Regulation Section 1.409A-3(i)(1)(iv), then (i) the reimbursement of
eligible expenses related to such benefits shall be made on or before the last
day of Executive’s taxable year following Executive’s taxable year in which the
expense was incurred and (ii) notwithstanding anything to the contrary in this
Policy or any plan providing for such benefits, the amount of expenses eligible
for reimbursement during any taxable year of Executive shall not affect the
expenses eligible for reimbursement in any other taxable year. Nothing in this
Policy will provide a basis for any person to take action against the Company or
its affiliates based on matters covered by Section 409A and in no event will the
Company or its affiliates be liable for any additional tax, interest or
penalties that may be imposed on Executive under Section 409A or any damages for
failing to comply with Section 409A. (b) Six Month Delay for Specified
Executives. To the extent that any amount payable or benefit to be provided
under this Policy constitutes a nonexempt “nonqualified deferred compensation
plan” (as defined in Section 409A) upon a Separation from Service, and to the
extent an Executive is deemed to be a “specified employee” (as that term is
defined in Section 409A and pursuant to procedures established by the Company)
on the Date of Termination, notwithstanding any other provision in this Policy
to the contrary, such payment or benefit provision will not be made to Executive
during the six month period immediately following the Date of Termination.
Instead, on the first business day of the seventh month following the Date of
Termination, all amounts that otherwise would have been paid or provided to
Executive during the six month period, but were not paid or provided because of
this Section 7(b), will be paid or provided to Executive at such time without
interest. This six month delay will cease to be applicable if Executive incurs a
Separation from Service due to death or if Executive dies before the six month
period has expired. Amendment and Termination. (a) This Policy may be amended by
the Compensation Committee at any time, or the Compensation Committee may
determine at any time that any Executive is no longer eligible to receive
benefits under this Policy; provided, however, that any such amendment or
determination of eligibility that would adversely affect an Executive will not
be applicable without such Executive’s consent until the later of (i) one year
following the date of such amendment, and (ii) two years following consummation
of a transaction that constitutes a Change of Control if a definitive agreement
pertaining to such transaction was entered into prior to the date of such
amendment. (b) This Policy shall continue indefinitely after the Effective Date,
unless the Compensation Committee shall decide to terminate this Policy by
adopting resolutions 7



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa008.jpg]
terminating this Policy; provided, however, that any such termination of the
Policy shall (i) not be effective until the first anniversary after the action
to terminate the Policy is taken by the Compensation Committee and (ii) not
affect any payments or benefits already owed to Executive pursuant to the terms
of the Policy at the time the termination of the Policy becomes effective.
Miscellaneous. (a) The Company shall pay all reasonable legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of Executive seeking to obtain or enforce any right or
benefit provided by this Policy, provided the Executive is successful on at
least one material claim to obtain or enforce such rights or benefits. The
reimbursement of the eligible expense must be made on or before the last day of
Executive’s taxable year following Executive’s taxable year in which it was
determined that such expense was incurred reimbursable. (b) This Policy shall be
binding upon any successor in interest of the Company or an affiliate (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, and shall be
enforceable by or on behalf of an Executive in the same manner and to the same
extent as the Company is bound and as if no succession had taken place. As used
in this Policy, the term “Company” shall include any successor to all or
substantially all its business or assets or which becomes bound by the terms of
this Policy by the terms hereof, by operation of law, or otherwise. It is
intended that this Policy confer vested and nonforfeitable rights for each
Executive to receive benefits to which Executive is entitled under the terms of
this Policy with Executives being third party beneficiaries. (c) Except as
otherwise provided herein, this Policy shall not affect any Executive's rights
or entitlement to other accrued but unpaid compensation or benefits under any
other employee benefit program offered to Executive by the Company or an
affiliate as of the Date of Termination. (d) The various provisions of this
Policy are severable and any determination of invalidity or unenforceability of
any one provision shall not have any effect on the remaining provisions. (e) For
the purposes of this Policy, notices and all other communications provided for
in the Policy shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by electronic mail or certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other, provided that all notices to the Company shall
be directed to the attention of the Chief Human Resources Officer and Corporate
Secretary of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address shall be effective
only upon receipt. (f) Executive shall not be required to mitigate the amount of
any payment provided under this Policy by seeking other employment or otherwise,
nor shall the 8



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa009.jpg]
amount of any payment provided under this Policy be reduced by any earnings of
Executive after the Date of Termination from any subsequent employer or from any
other source. (g) All payments made pursuant to this Policy shall be subject to
withholding of required income and employment taxes. (h) This Policy shall be
governed by and construed in accordance with the internal laws of the State of
Kentucky. 9



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa010.jpg]
Exhibit A “Change in Control” shall mean the occurrence of: 1) An acquisition
(other than directly from the Company) of any voting securities of the Company
(the “Voting Securities”) by any “Person” (as the term person is used for
purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Subsidiary”)
(ii) the Company or its Subsidiaries, or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined); 2) The individuals who, as
of the Effective Date are members of the Board (the “Incumbent Board”), cease
for any reason to constitute at least two-thirds of the members of the Board;
provided, however, that if the election, or nomination for election by the
Company’s common stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Policy, be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Proxy Contest; or 3) The
consummation of: a) A merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a merger, consolidation or
reorganization of the Company where: i) the stockholders of the Company,
immediately before such merger, consolidation or reorganization, own directly or
indirectly immediately following such merger, consolidation or reorganization,
at least seventy-five percent (75%) of the combined voting power of the
outstanding Voting Securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization; ii) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least two-thirds of the members of the board of directors of the Surviving 10



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa011.jpg]
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation, and no
agreement, plan or arrangement is in place to change the composition of the
board of directors following the merger, consolidation or reorganization; and
iii) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities. b) A complete liquidation or dissolution of the Company; or c) The
sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary). Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any Person (the “Subject Person”) acquired Beneficial Ownership of more than the
permitted amount of the then outstanding Voting Securities as a result of the
acquisition of Voting Securities by the Company which, by reducing the number of
Voting Securities then outstanding, increases the proportional number of Shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur. It is the intent of the Company that, with
respect to any amount payable or benefit to be provided under this Policy that
is subject to, and not exempt from Section 409A, the definition of "Change in
Control" satisfies, and be interpreted in a manner that satisfies, the
applicable requirements of Section 409A. If the definition of "Change in
Control" would otherwise frustrate or conflict with the intent expressed above,
that definition to the extent possible shall be interpreted and deemed amended
so as to avoid such conflict. 11



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa012.jpg]
Exhibit B Restrictive Covenants Confidential Information and Trade Secrets The
Executive recognizes that the Executive’s position with the Company requires
considerable responsibility and trust, and, in reliance on the Executive’s
loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information. “Trade Secret” shall be defined as any scientific or
technical information, design, process, procedure, formula or improvement that
is valuable and not generally known to competitors of the Company. “Confidential
Information” is any data or information, other than Trade Secrets, that is
important, competitively sensitive, and not generally known by the public,
including, but not limited to, the Company’s business plans, business prospects,
training manuals, product development plans, bidding and pricing procedures,
market strategies, internal performance statistics, financial data, confidential
personnel information concerning employees of the Company, supplier data,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The terms “Trade Secrets” and “Confidential
Information” shall not apply to information which is (i) already in the
Executive’s possession (unless such information was used in connection with
formulating the Company’s business plans, obtained by the Executive from the
Company or was obtained by the Executive in the course of the Executive’s
employment by the Company), or (ii) required to be disclosed by any applicable
law. Except as may be required by law or legal process or an order of a court of
competent jurisdiction, the Executive will not use or disclose any Trade Secrets
or Confidential Information of the Company at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of the Executive in violation of this
Section. Executive will surrender to the Company all memoranda, notes, records,
plans, manuals or other documents pertaining to the Company’s business or the
Executive’s employment (including all copies thereof). The Executive will also
leave with the Company all materials involving Trade Secrets or Confidential
Information of the Company. All such information and materials, whether or not
made or developed by the Executive, shall be the sole and exclusive property of
the Company, and the Executive hereby assigns to the Company all of the
Executive’s right, title and interest in and to any and all of such information
and materials. Agreement Not to Compete and Agreement Not to Solicit The
Executive hereby covenants and agrees that during the Severance Period the
Executive, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, stockholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not participate
in any business which competes with the Company including, without limitation,
health maintenance organizations, insurance companies or prepaid health plan
businesses in which the Company has been actively engaged during any part of the
two (2) year period immediately preceding the Executive’s employment Termination
Date (“Company 12



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10aa013.jpg]
Business”), in any Geographic Area (as defined below) in which the Company
and/or any of its Affiliates is then doing business. For purposes of this
Policy, “Geographic Area” means any state, commonwealth or territory of the
United States or any equivalent entity in any foreign country. The Executive
hereby covenants and agrees that during the Severance Period, the Executive,
directly or indirectly, personally, or as an employee, officer, director,
partner, member, owner, stockholder, investor or principal of, or consultant or
independent contractor with, another entity, shall not: (1) interfere with the
relationship of the Company and any of its employees, agents, representatives,
consultants or advisors; (2) divert, or attempt to cause the diversion from the
Company, any Company Business, nor interfere with relationships of the Company
with its policyholders, agents, brokers, dealers, distributors, marketers,
sources of supply or customers; or (3) solicit, recruit or otherwise induce or
influence any employee of the Company to accept employment in any business which
competes with the Company Business, in any Geographic Area in which the Company
and/or any of its Affiliates is then doing business. 13



--------------------------------------------------------------------------------



 